Name: Council Regulation (EC) No 1542/95 of 29 June 1995 fixing the basic price and buying-in prices applicable in the fruit and vegetables sector for the 1995/96 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product;  marketing
 Date Published: nan

 30. 6 . 95 EN Official Journal of the European Communities No L 148/23 COUNCIL REGULATION (EC) No 1542/95 of 29 June 1995 fixing the basic price and buying-in prices applicable in the fruit and vegetables sector for the 1995/96 marketing year THE COUNCIL OF THE EUROPEAN UNION,  for lemons and pears, from 1 June to 31 May,  for apples, from 1 July to 30 June,  for mandarins, satsumas and Clementines , from 1 October to 15 May,  for oranges, from 1 October to 15 July; Whereas , however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72 , no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year; Whereas , when the basic and buying-in prices for fruit and vegetables are fixed, account has to be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three previous years on the most representative producer markets within the Community for a product of defined commercial characteristics, such as variety or type, quality class , size and packaging; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 ( 3 ) of Regulation (EEC) No 1035/72, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), and in particular Article 16 ( 1 ) thereof, Having regard to Commission Regulation (EC ) No 975/95 ( 2 ) and Council Regulation (EC) No 1225/95 of 29 May 1995 fixing the basic prices and buying-in prices of certain fruit and vegetables for the months of May and June 1995 ( 3 ), Having regard to the proposal from the Commission ( 4 ), Having regard to the opinion of the European Parliament ( 5 ), Having regard to the opinion of the Economic and Social Committee ( 6 ), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation : whereas, in accordance with Article 1 ( 3 ) of the above Regulation, the marketing years for the products in question are as follows :  for tomatoes and aubergines, from 1 January to 31 December,  for apricots, from 1 May to 31 August,  for peaches and nectarines, from 1 May to 31 October,  for cauliflowers and table grapes, from 1 May to 30 April , HAS ADOPTED THIS REGULATION: Article 1 The basic and buying-in prices for fruit and vegetables for the 1995/96 marketing year, the periods during which they apply and the standard qualities to which they refer shall be as set out in the Annex hereto . (') OJ No L 118 , 20 . 5 . 1972, p . 1 . Regulation as last amended by Regulation (EC ) No 3290/94 (OJ No L 349 , 31 . 12 . 1994, p . 105 ). ( 2 ) OJ No L 97, 29 . 4 . 1995 , p. 68 . ( 3 ) OJ No L 120, 31 . 5 . 1995 , p. 34 . ( 4 ) OJ No C 99 , 21 . 4 . 1995 , p. 29 . ( 5 ) OJ No C 151 , 19 . 6 . 1995 . ( 6 ) OJ No C 155 , 21 . 6 . 1995 , p. 21 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . No L 148/24 EN Official Journal of the European Communities 30 . 6 . 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1995 . For the Council The President J. BARROT 30 . 6 . 95 EN Official Journal of the European Communities No L 148/25 ANNEX BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period from 1 July 1995 to 30 April 1996 (ECU/100 kg net) Basic price Buying-in price July 26,30 11,33 August 26,30 11,33 September 28,44 12,10 October 29,51 12,55 November 35,59 15,40 December 35,59 15,40 January 35,59 15,40 February 33,17 14,31 March 34,91 14,96 April 35,34 15,40 These prices refer to packed 'trimmed ' cauliflowers of Quality Class I. TOMATOES For the period from 1 July to 30 November 1995 (ECU/100 kg net) Basic price Buying-in price July 27,80 10,31 August 24,89 9,24 September 26,42 9,84 October 28,03 10,32 November 33,76 13,52 These prices refer to packed 'round ' and 'ribbed ' tomatoes of Quality Class I , size 57 to 67 mm. No L 148/26 EN Official Journal of the European Communities 30 . 6 . 95 AUBERGINES For the period from 1 July to 31 October 1995 (ECU/100 kg net) Basic price Buying-in price July to October 21,13 8,48 These prices refer to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I , size over 70 mm . PEACHES For the period from 1 July to 30 September 1995 (ECU/100 kg net} Basic price Buying-in price July to September 51,15 28,65 These prices refer to packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale, Merril Gemfree, Michelini , Red Haven , San Lorenzo, Springerest and Springtime varieties of Quality Class I , size 61 to 67 mm . NECTARINES For the period from 1 July to 31 August 1995 (ECU/100 kg net) Basic price Buying-in price July and August 65,17 31,27 These prices refer to packed nectarines of the Armking, Crimsongold, Early sun grand, Fantasia, Independence, May Grand , Nectared, Snow Queen and Stark red gold varieties of Quality Class I, size 61 to 67 mm. 30 . 6 . 95 EN Official Journal of the European Communities No L 148/27 APRICOTS For the period from 1 July to 31 July 1995 (ECU/1 00 kg net) Basic price Buying-in price July 49,68 28,29 These prices refer to packed apricots of Quality Class I of a size over 30 mm . LEMONS For the period from 1 July 1995 to 31 May 1996 (ECU/100 kg net) Basic price Buying-in price July 51,91 30,54 August 51,39 30,38 September 46,10 28,69 October 43,48 28,26 November 42,26 24,71 December 41,50 24,40 January 42,72 25,02 February 41,20 24,26 March 43,47 25,02 April 44,87 26,24 May 45,93 26,86 These prices refer to packed lemons of Quality Class 1, size 53 to 62 mm. PEARS (other than perry pears ) For the period from 1 July 1995 to 30 April 1996 (ECU/100 kg net) Basic price Buying-in price July 34,14 17,56 August 31,84 17,09 September 30,45 16,34 October 31,69 16,34 November 32,16 16,64 December 32,60 17,09 January to April 32,90 17,40 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy , Bon ChrÃ ©tien Williams, ConfÃ ©rence, Coscia (Ercolini ), Crystallis ( BeurrÃ © NapolÃ ©on, Blanquilla , Tsakonika ), Dr Jules Guyot (Limonera ) and Rocha , varieties, Quality Class I , size 60 mm or more;  pears of the Empereur Alexandre (Kaiser Alexandre Bosc ) variety, Quality Class I , size 70 mm or more. No L 148/28 I EN 1 Official Journal of the European Communities 30 . 6 . 95 TABLE GRAPES For the period from 1 August to 20 November 1995 (ECU/100 kg net) Basic price Buying-in price August 43,25 27,82 September, October and November ( from 1 to 20 ) 38,66 23,68 These prices refer to packed table grapes of the Regina dei Vigneti , Sultanine, Regina (Mennavacca bianca, Rosaki , Dattier de Beyrouth ), Italia , Aledo, Ohanes (Almeria ) and D. Maria varieties, Quality Class I. APPLES (other than cider apples ) For the period from 1 August 1995 to 31 May 1996 (ECU/100 kg net) Basic price Buying-in price August 31,49 16,05 September 31,49 16,05 October 31,49 16,19 November 32,35 16,71 December 35,24 18,05 January to May 38,13 19,38 These prices refer to the following packed products :  apples of the Reine des Reinettes and Verde Doncella varieties, Quality Class I , size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties, Quality Class I. size 70 mm or more . MANDARINS For the period from 16 November 1995 to 29 February 1996 (ECU/100 kg net) Basic price Buying-in price November ( from 16 to 30 ) 44,05 28,18 December 43,59 27,57 January 42,99 26,65 February 40,98 26,03 These prices refer to packed mandarins of Quality Class I , size 54 to 69 mm. 30 . 6 . 95 EN Official Journal of the European Communities No L 148/29 SATSUMAS For the period from 16 October 1995 to 15 February 1996 (ECU/ 1 00 kg net) Basic price Buying-in price October ( from 16 to 31 ) 34,26 16,36 November 30,34 13,66 December 32,95 14,83 January ( from 1 to 15 ) 31,65 14,39 These prices refer to packed satsumas Unshiu ( owari ) of Quality Class I , size 54 to 69 mm . CLEMENTINES For the period from 1 December 1995 to 15 February 1996 (ECU/100 kg net) Basic price Buying-m price December 40,34 22,22 January 37,70 20,76 February ( from 1 to 15 ) 43,45 21,66 These prices refer to packed Clementines (citrus reticulata, Blanco) of Quality Class I, size 43 to 60 mm. SWEET ORANGES For the period from 1 December 1995 to 31 May 1996 {ECU/100 kg net) Basic price Buying-in price December 41,08 25,96 January 36,79 23,82 February 37,54 24,40 March 39,85 24,74 April and May 40,61 25,04 These prices refer to packed oranges of the Moro, Navel, Navellina, Salustiana , Sanguinello and Valencia late varieties, Quality Class I, size 67 to 80 mm . Note: The prices given in this Annex do not include the cost of the packaging in which the product is presented .